IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

EMBARQ FLORIDA, INC.                     NOT FINAL UNTIL TIME EXPIRES TO
d/b/a CenturyLink,                       FILE MOTION FOR REHEARING AND
                                         DISPOSITION THEREOF IF FILED
      Petitioner,
                                         CASE NO. 1D15-4506
v.

FLORIDA DEPARTMENT OF
MANAGEMENT SERVICES and
LINZIE F. BOGAN, in his official
capacity as administrative law judge
for the Florida Division of
Administrative Hearings,

     Respondents.
___________________________/

Opinion filed October 7, 2015.

Petition for Writ of Certiorari -- Original Jurisdiction.

Michael J. Glazer and Kevin Forsthoefel of Ausley McMullen, Tallahassee, for
Petitioner.

Jason Gonzalez and Daniel Nordby of Shutts & Bowen LLP, Tallahassee; Joseph M.
Goldstein of Shutts & Bowen LLP, Fort Lauderdale; Susan Dawson, Assistant General
Counsel, Department of Management Services, Tallahassee; Robert H. Hosay, for
Respondents.




PER CURIAM.

      DENIED.

THOMAS, BILBREY, and WINOKUR, JJ., CONCUR.